Mulroney, J., dissenting: By the agreement of May 10, 1951, decedent bound himself to make a testamentary bequest of a royalty interest to petitioner. He did just that and I would hold that petitioner, as she contends, takes under the will and not under the contract to make a will. The royalty interest received under the will would be taxable to her and I doubt if she would be .entitled to the depreciation she claims. See section 273, I.R.C. 1954, and respondent’s regulations thereunder. BRUce, J., agrees with this dissent.